IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00052-CR

GARY RAY AMBURN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 443rd District Court
                              Ellis County, Texas
                            Trial Court No. 42046CR


                          MEMORANDUM OPINION


      Gary Amburn appeals from a conviction for aggravated assault with a deadly

weapon. TEX. PENAL CODE ANN. § 22.02(a) (West 2011). In his sole issue, Amburn

complains that he was egregiously harmed by the failure to include the correct statement

that he would have to serve at least two years of a prison sentence if he were sentenced

to a term of less than four years in prison before becoming eligible for parole. See TEX.

CODE CRIM. PROC. ANN. art. 37.07, §4(a) (West 2006). Because we find that Amburn was
not egregiously harmed by the failure to include the above language, we affirm the

judgment of the trial court.

       It is undisputed that the jury charge in the punishment phase of Amburn's trial

should have contained the following language in the instruction regarding good time and

parole: "If the defendant is sentenced to a term of less than four years, the defendant

must serve at least two years before the defendant is eligible for parole." However, the

jury charge erroneously stated that "if the defendant is sentenced to a term of

imprisonment, he will not become eligible for parole until the actual time served plus any

good conduct time earned equals one-half of the sentence imposed or 10 years, whichever

is less." Amburn did not object to this error in the jury charge.

       Because Amburn did not timely object to the alleged error in the jury charges,

reversal is required only if the error was so egregious and created such harm that Amburn

was denied a fair and impartial trial. Marshall v. State, 479 S.W.3d 840, 843 (Tex. Crim.

App. 2016). Error is egregiously harmful only if it affects the very basis of the case,

deprives the defendant of a valuable right, or vitally affects a defensive theory. Marshall,

479 S.W.3d at 843. This is a difficult standard to meet. Marshall, 479 S.W.3d at 843. In

conducting our review for "some harm" or egregious harm, neither Amburn nor the State

bears the burden on appeal to show harm or lack thereof. Rogers v. State, 550 S.W.3d 190,

191 (Tex. Crim. App. 2018). Rather, this Court must examine the relevant portions of the

entire record — the entire jury charges, the state of the evidence, arguments of counsel,



Amburn v. State                                                                       Page 2
and other relevant record information — to determine whether Amburn suffered actual,

as opposed to theoretical, harm as a result of the error. Rogers, 550 S.W.3d at 192.

       The over-arching purpose of the instruction regarding good time and parole is to

inform the jurors of the concepts of "good conduct time" and parole as a general

proposition, but to prohibit the jury from using its notions of parole or "good conduct

time" in any calculus in assessing the appropriate punishment. Luquis v. State, 72 S.W.3d

355, 360 (Tex. Crim. App. 2002). In keeping with this purpose, the jury here was informed

of the range of punishment, instructed to limit its deliberations, under the law and the

evidence in the case, to the question of punishment, and instructed not to consider how

"good conduct time" or parole may be applied to Amburn when assessing punishment.

Absent any evidence or other record indications to the contrary, we presume the jurors

understood and followed the trial court's instructions in the jury charge. See Taylor v.

State, 332 S.W.3d 483, 492 (Tex. Crim. App. 2011).

       Amburn does not challenge the sufficiency of the evidence regarding the

aggravated assault or the deadly weapon finding. The punishment range was a term of

two to twenty years in prison and a possible fine not to exceed $10,000. See id. § 12.33.

The jury assessed punishment at three years' confinement and no fine. That sentence falls

very close to the minimum punishment allowed.           Parole and good time were not

mentioned during arguments of the State and the record does not otherwise show any

other relevant information that would support a finding of egregious harm. There was



Amburn v. State                                                                        Page 3
no communication between the jury and the judge during the jury's deliberations

regarding the parole instruction or the possible application of parole law to Amburn. See

Lopez v. State, 314 S.W.3d 70, 73 (Tex. App.—Waco 2010, no pet.) (op. on reh'g). Nothing

in the record suggests the jury discussed, considered, or attempted to apply any aspect

of parole law to Amburn despite the charge's admonition not to do so.

        We are unable to conclude Amburn suffered egregious harm from the erroneous

jury instruction concerning parole eligibility. Under the standards necessary to show

egregious harm, we conclude that the erroneous jury instruction did not deprive Amburn

of a fair and impartial trial or affect the very basis of the case, deprive him of a valuable

right, or vitally affect a defensive theory. See Marshall, 479 S.W.3d at 843. We overrule

Amburn's sole issue.

CONCLUSION

        Having found no reversible error, we affirm the judgment of the trial court.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Affirmed
Opinion delivered and filed February 13, 2019
Do not publish
[CR25]

1The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).
Amburn v. State                                                                                   Page 4